FILED
                              NOT FOR PUBLICATION                          DEC 10 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


YENNI LUKMAN SIMON,                              No. 11-73706

               Petitioner,                       Agency No. A089-884-296

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Yenni Lukman Simon, a native and citizen of Indonesia, petitions for review

of the Board of Immigration Appeals’ order summarily affirming an immigration

judge’s (“IJ”) decision denying her application for asylum and withholding of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence factual findings, see Wakkary v. Holder, 558 F.3d 1049, 1056 (9th

Cir. 2009), and we deny the petition for review.

      Substantial evidence supports the IJ’s determination that Simon’s

experiences in Indonesia, even considered cumulatively, do not rise to the level of

past persecution. See id. at 1059-60 (being beaten by youths, robbed of sandals

and pocket money, and accosted by a threatening mob did not compel a past

persecution finding). Substantial evidence also supports the IJ’s determination

that, even under a disfavored group analysis, Simon has not established a well-

founded fear of persecution in Indonesia because she did not demonstrate sufficient

individualized risk. See Halim v. Holder, 590 F.3d 971, 979 (9th Cir. 2009); see

also Loho v. Mukasey, 531 F.3d 1016, 1017-18 (9th Cir. 2008) (“willingly

returning to [petitioner’s] home country militates against a finding of . . . well-

founded fear”). Accordingly, Simon’s asylum claim fails.

      Because she failed to establish eligibility for asylum, Simon necessarily

failed to meet the more stringent standard for withholding of removal. See Zehatye

v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                           2                                     11-73706